MEMORANDUM **
Gregg A. LaCedra appeals pro se the district court’s order denying his motion to reconsider after the dismissal of his 42 U.S.C. § 1983 action for failure to comply with an order of the court. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Pasatiempo by Pasatiempo v. Aizawa, 103 F.3d 796, 801 (9th Cir.1996), and we affirm.
We lack jurisdiction to review the district court’s order dismissing LaCedra’s action. See Mt. Graham Red Squirrel v. Madigan, 954 F.2d 1441, 1462-63 (9th Cir.1992) (holding that a timely appeal from an untimely tolling motion brings up for review only the post-judgment motion, not the underlying judgment).
We retain jurisdiction to review the district court’s denial of LaCedra’s motion to reconsider. See id. at 1463 (treating untimely Rule 59 motion as a 60(b)). The district court did not abuse its discretion in denying LaCedra’s motion because he failed to comply with a court order mandating that he file a discovery plan, Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992), and his contention that his inaction was due to “mistake, inadvertence, or excusable neglect” or “extraordinary circumstances” is unpersuasive. See Fed.R.Civ.P. 60(b); Straw v. Bowen, 866 F.2d 1167, 1171-72 (9th Cir.1989).
We deny LaCedra’s motion to expedite the appeal as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.